Case 6:21-cv-06303-FPG Document 8 Filed 04/28/21 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

Emilee Carpenter, LLC d/b/a/ Emilee Carpenter
Photography, and Emilee Carpenter, NOTICE OF APPEARANCE
Plaintiff
Case No: 6:21-CV-06303

-against-

Letitia James, in her official capacity as Attorney
General of New York; Jonathan J. Smith, in his
official capacity as Interim Commissioner of the
New York State Division of Human Rights; and
Weeden Wetmore, in his official capacity as
District Attorney of Chemung County,

Defendants.

 

To: The clerk of court and all parties of record

PLEASE TAKE NOTICE that I, M. HYDER HUSSAIN, ESQ., Chemung County
Attorney, am admitted or otherwise authorized to practice in this court, and I appear in this case
as counsel for Weeden A Wetmore in his Official Capacity as Chemung County District Attorney.

nf
Dated: April 28, 2021 CARI)

M. HYDER HUSSAIN, ESQ.

Chemung County Attorney

Office and P.O. Address:

167 Lake Street

Elmira, New York 14902

Telephone: 607-737-2982

Fax: 607-737-0351

Email: hhussain@chemungcountyny.gov
